Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on April 15, 2022 has been received and made of record. In response to Non-Final Office Action mailed on January 20, 2022, applicants amended independent claims 1 and 27 and maintained dependent claims 2-26, and 28-31. NO claim has been added and/or cancelled after the Non-Final Office Action. Therefore, claims 1-31 are pending for consideration.

Allowable Subject Matter


3. 	Claims 1-31 are allowed.


4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1, and 27: None of the cited prior arts, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applications’ invention, “----; and a maximum distance in a second direction between an orthogonal projection of a furthest point of the first electrode of the first transistor onto a base substrate and an orthogonal projection of a furthest point of the first voltage signal line onto the base substrate is smaller than a first predetermined distance, a maximum distance in the second direction between an orthogonal projection of a furthest point of the second electrode of the first transistor onto the base substrate and an orthogonal projection of a furthest point of the electrode plate of the output capacitor onto the base substrate is smaller than a second predetermined distance, and the first direction intersects the second direction(figs.10A&10B and related text of the specification submitted on December 28, 2020)” with all other limitation cited in claims 1 and 27 respectively.

[IN(US 2020/0035162 A1) teaches a scanning driving circuit (scan driver 110, fig.2), comprising a plurality of shift register units(ST1-STn, fig.3) and a first voltage signal line (VGH, fig.4) extending in a first direction(second direction, fig.4), wherein at least one of the plurality of shift register units comprises an output capacitor(Cs2, fig.5) and a first transistor(Ms6, fig.5), a first electrode(drain or source) of the first transistor(Ms6)  is coupled to the first voltage signal line(VGH), and a second electrode(gate or source or drain) of the first transistor(Ms6) is coupled to an electrode plate of the output capacitor(Cs2).

LIN et al.(US 2019/0304394 A1) teaches a gate driving circuit comprises multiple shift registers(210(1)-210(N), fig.3) that are configured to provide multiple scan signals to multiple gate lines of a display panel(fig.3, Para-40)].

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention as argued by the applicants above.

Claims 2-26, and 28-31 are also allowed because of their dependency on the allowed base claims respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692